FILED
                             NOT FOR PUBLICATION                            MAY 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARINE KARAPETYAN; ARTUR                         No. 05-77339
AVETISYAN; HAYKANUSH
AVETISYAN,                                       Agency Nos. A075-675-360
                                                            A075-675-328
              Petitioners,                                  A078-112-015

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 3, 2010
                              Pasadena, California

Before: NOONAN, CLIFTON and BYBEE, Circuit Judges.

       Petitioner Karine Karapetyan, a native and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

Immigration Judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(“CAT”), on the basis of an adverse credibility determination. We deny her

petition for review.

      “We review adverse credibility determinations for substantial evidence and

reverse only if the evidence compels a contrary conclusion.” Singh v. Gonzales,

439 F.3d 1100, 1105 (9th Cir. 2006). To support an adverse credibility finding, the

IJ “must have a legitimate articulable basis to question the petitioner’s credibility,

and must offer a specific, cogent reason for any stated disbelief.” Hartooni v. INS,

21 F.3d 336, 342 (9th Cir. 1994). “[T]estimony that is implausible in light of the

background evidence can support an adverse credibility finding.” Jibril v.

Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005) (citation, emphasis, and internal

quotation marks omitted).

       The IJ described several implausibilities in determining that Karapetyan’s

testimony was not credible. Karapetyan testified that she was persecuted for trying

to reveal a secret document about the assassinations of high-ranking government

officials and the conspiracy to mask these murders as suicides. The IJ found that

her testimony about her behavior concerning the document was implausible and

inconsistent. First, he pointed to Karapetyan’s testimony that after being

imprisoned, beaten, and hospitalized for sending a letter about the conspiracy to the

prosecutor, she wrote again to the same prosecutor upon her release from the


                                           2
hospital. Karapetyan acknowledged that it must have been the prosecutor who

caused her to be arrested and beaten, but she thought that he would not take a

personal interest in her case and would give her second letter to another prosecutor.

Second, the IJ explained that her failure to make copies of the document was

inconsistent with her stated desire to bring the conspiracy to light. Karapetyan

testified that she failed to bring copies of the report to a women’s meeting of her

political party at which she denounced the leader of the party as the leader of the

assassination ring. The IJ found it implausible that she would not bring any

evidence to support her dramatic claim against the leader of the party and

incredible that, as an executive secretary responsible for archiving documents, she

would not understand the value of corroborating her claims with copies of the

document. Third, the IJ noted that even though Karapetyan testified that she

stayed in Armenia (after her husband fled the country) to bring the alleged leader

of the conspiracy to justice, she did not know any information about the

subsequent charges against the leader. Because of these implausibilities in

Karapetyan’s testimony, the IJ’s adverse credibility finding was supported by

substantial evidence.

      In addition, because Karapetyan failed to meet her burden of demonstrating

that the record compels the conclusion that her claim is credible, she also failed to


                                           3
meet her burden that she qualifies for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). Likewise, because Karapetyan’s

CAT claim is based on the same allegations that supported her asylum claim, the

IJ’s adverse credibility determination validly applied to her CAT claim. See Farah

v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003) (“[Petitioner] points to no other

evidence that he could claim the BIA should have considered in making its

determination under the Convention Against Torture. Therefore, because we

affirm the BIA’s determination that [petitioner] . . . [was] not credible, we must

similarly affirm the rejection of [petitioner]’s claim under the Convention Against

Torture.”). We deny her petition for review.

      We decline to reach her ineffective assistance of counsel argument because

she raised this argument for the first time on appeal. See Martinez-Zelaya v. INS,

841 F.2d 294, 296 (9th Cir. 1988) (“Our review does not extend to what

[petitioner] should have argued to the BIA. Instead, our review is confined to the

BIA’s decision and the bases upon which the BIA relied.”).

      We also deny Karapetyan’s motion to submit evidence into the record.

      DENIED.




                                          4